Exhibit 10.1



Amended Executive Incentive Plan




As Adopted by the Plug Power Inc. Board of Directors July 31, 2008



I. Guiding Principles




Plug Power's total rewards programs are designed to be flexible and effective to
help the organization attract, develop, motivate and retain a high-talent
workforce which will achieve Plug Power's strategic objectives as they evolve in
our developing business models. The annual Executive Incentive Plan is part of
Plug Power's Total Rewards program.

The Executive Incentive Plan is designed to align executives towards identifying
and achieving common objectives that drive the organization forward. The
Incentive Plan should be based on measurable objectives which are clearly linked
to Plug Power's success.



II.






Eligibility




This Plan offers an incentive to all eligible executives that ties both
organizational objectives and individual performance achievement. Eligible
executives must be employed a minimum of four months. Bonuses will be prorated.
Plan participants must be employed on the date bonus checks are issued. Eligible
executives are defined as such executive officers as are determined from time to
time by the Compensation Committee.

III.      Plan Requirements     a.      An Executive Incentive Plan budget shall
be prepared annually by Human Resources and submitted to the Compensation
Committee for review and approval. The Plan budget shall be based on 100%
achievement of Corporate Objectives and 100% achievement of Individual
Objectives for all Eligible executives. Such Corporation and Individual
Objectives shall be approved by the Compensation Committee     b.     
Recommended bonus calculations are to be completed by Human Resources. They will
be determined by both Corporate Objective and Individual Objective achievement
measures reviewed and approved by the Compensation Committee.     c.      The
Plan formulas represent bonus recommendations, and the actual bonus awarded must
have the final approval of the Compensation Committee.     d.      Generally,
bonuses are paid prior to March 15 th of the year following the incentive Plan
year.     e.      Bonuses are subject to taxes and are not considered part of
base salary for the calculation of future raises.     f.      Plug Power retains
the right to amend this Plan at any time including but not limited to amendments
that address compensation related to extraordinary performance.     IV. Plan
Design  

The available incentive is based on the achievement of both corporate and
individual objectives. Weighting will be assigned to each corporate and
individual objective depending on the executive's position within the
organization. Generally, the executive is eligible to earn an incentive of 10%
(Threshold), 20% (Target), or 30% (Stretch) of his/her base salary. Weighting
will be assigned to each executive for the attainment of corporate and
individual objectives met.

1

--------------------------------------------------------------------------------